573 S.E.2d 489 (2002)
258 Ga. App. 220
DWYER
v.
MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.
No. A02A1861.
Court of Appeals of Georgia.
October 31, 2002.
*490 Debbie Dwyer, pro se.
McCalla, Raymer, Padrick, Cobb, Nichols & Clark, Robert M. Sheffield, Atlanta, for appellee.
JOHNSON, Presiding Judge.
Mortgage Electronic Registration Systems, Inc. filed a dispossessory warrant against Debbie Dwyer and others, claiming that they were tenants at sufferance of premises located in DeKalb County. Dwyer answered the warrant, stating that Mortgage Electronic is not her landlord and that she does not owe any rent. The case was tried in the DeKalb County State Court without a jury. The court ruled in favor of Mortgage Electronic and ordered that a writ of possession be issued. Dwyer appeals from that judgment.
The one-page document that Dwyer has filed as her purported brief in support of the appeal is completely deficient. The document contains no statement of facts and the proceedings below, no enumerations of error, no standard of review, and no record citations.[1] Rather, the document simply contains three numbered sentences stating that the debtor is prepared to pay rent into the registry of the court, that the debtor had asked for a jury trial, and that legislation cannot abrogate rights secured by the federal constitution.
"It is not the function of this court to cull the record on behalf of a party in search of instances of error. The burden is upon the party alleging error to show it affirmatively in the record."[2] Because Dwyer has not set forth any specific enumerations of error, let alone tried to support them with proper citations to the record and legal authorities, there is nothing for us to review.[3]
Judgment affirmed.
BLACKBURN, C.J., and MILLER, J., concur.
NOTES
[1]  See Court of Appeals Rule 27.
[2]  (Citation, punctuation and footnote omitted.) Magnolia Court Apts. v. City of Atlanta, 249 Ga. App. 6, 8, 545 S.E.2d 643 (2001).
[3]  See Johnson v. State, 212 Ga.App. 190(2), 441 S.E.2d 508 (1994) (reviewing court has no authority to decide issue on appeal unless error is plainly and specifically enumerated).